                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                                 rILED
                                                                                          SEP .1 6
                                                                                                      20j
PHILLIP SLAMPAK, and                                                                U.
JANIE SLAMPAK,                                                                        VJHETCOURTW
                                                                                               6o
                                                                                             “ 2            D

                Plaintiffs,
                                                   CIVIL ACTION NO.: 5:18-CV-154
v.                                                 (STAMP)


NATIONWIDE INSURANCE COMPANY OF
AMERICA,

               Defendant.



                                            ORDER

        Currently pending before the Court is Plaintiffs’ Motion [40] to Compel Adequate

Answers and Responses to Plaintiffs’ First Set of Interrogatories and Requests for Production,

filed August 19, 2019. This Motion was referred to the undersigned by Order [41] of Reference,

filed August 20, 2019.          Pursuant to the Order [43]        Setting Deadlines and Oral

Argument/Evidentiary Hearing, Defendant filed a Response [44] in opposition on August 27,

2019, and Plaintiffs filed their Reply [48] on September 3, 2019.        A hearing was held on

September 4, 2019.

        Following the hearing, the parties requested additional time within which to discuss and

possibly resolve the outstanding discovery issues.      Given the volume of discovery and the

 complexity of the issues, and given the parties’ ongoing discussions, the Court granted the

 parties’ joint request for additional time to resolve these discovery issues, and gave the parties

 until 3:00 p.m. on Thursday, September 12, 2019. On that day, the parties filed additional briefs

 with the Court [ECF Nos. 53 and 54], advising the Court that they were unable to resolve any of

 the discovery issues. Accordingly, after considering the parties’ briefs, the applicable law and
the Court file, and after considering the arguments made during the hearing of September 4,

2019, the undersigned is prepared to issue a decision.



                                               I.
                                  FACTUAL/PROCEDURAL HISTORY

           This civil action arises out of a motor vehicle accident that occurred on August 28, 2013,

and in which Plaintiff, Phillip Slampak was involved.                       Nationwide Insurance Company of

America (“Defendant”) was the insurance company for Mr. Slampak at the time of the accident.

According to Plaintiffs’ Complaint, Mr. Slampak possessed underinsured motorist coverage with

Nationwide for $500,000 per person and $500,000 per accident. Mr. Slampak claims to have

sustained injuries in excess of the underlying policy limits, which Mr. Slampak maintains

triggered his underinsured coverage with Nationwide. While the matter of whether and to what

extent Mr. Slampak was entitled to underinsured motorist benefits from Nationwide appears to

have been settled, Mr. Slampak avers that Defendant improperly delayed settlement. As a result,

Plaintiffs have brought the instant action against Defendant. [ECF No.1 and attachments.]

           Plaintiffs propounded their First Set of Interrogatories and Requests for Production of

Documents to Nationwide on or about March 8, 2019. [ECF No. 15.] Defendant served its

answers on or about April 10, 2019. [ECF No. 18.] Though the discovery answers were signed

by Nationwide’s attorney, a signed verification was not provided until approximately September

3, 2019.1 Discussions regarding a possible Protective Order (with respect to certain documents)

have been ongoing; however, one has not been agreed to or entered.
                                                          2 The parties disagree about

when the alleged deficiencies in Defendant’s answers was first discussed. However, all parties


1
    It is unclear to the parties why this occurred and appears to the Court to have been a simple oversight.
2
    At the time of the drafting of this opinion, no Motion for Protective Order had been filed.
                                                              2
agree that the aforementioned discussion(s) and Plaintiffs’ instant Motion to Compel were filed

beyond the thirty (30) day, time limit provided in LR Civ P 37.02(b).



                                            II.
                                  ARGUMENTS OF THE PARTIES

      A. Plaintiffs’ Arguments

          Plaintiffs argue that Defendant’s unverified answers and responses constitute a waiver of

objections.       Further, Plaintiffs argue that Defendant’s general objections are invalid and

indicative of Defendant’s evasive and incomplete discovery disclosures. With respect to the

disclosure of documents, Plaintiffs also argue that Defendant has failed to meet its burden of

proving that a Protective Order is necessary and appropriate in this case.                       The documents

requested and sought are relevant to the claims in this case and should be produced. Plaintiffs

also request an in camera review of the 75 pages of documents which have been redacted in the

claim file.
      3

           Plaintiffs have set forth specific arguments with respect to each interrogatory and request

for production of documents that Plaintiffs maintain was inappropriately and/or incompletely

answered. The Court will address those arguments below.

      B. Defendant’s Arguments

           Defendant argues that Plaintiffs’ Motion to Compel is untimely and therefore should be

denied. Defendant cites numerous cases which Defendant contends stand for the proposition that

untimely motions to compel should not be considered by the Court. See ECF No. 53 at pgs. 3-5.

Defendant further argues that the lack of verification should not constitute a waiver of its

objections. In support of this position, Defendant contends that the Court should look to Ballard

‘
    Despite this request, no documents have been provided   to the Court for in camera review.
                                                             3
v. Union Carbide Corp., No. 2:1 1-cv-00366, 2012 WL 2089511, at *1..2 (S.D.W.Va. June 8,

2012), rather than Magistrate Judge (ret.) James Seibert’ s opinion in Tustin v. Motorists Mutual

Insurance Company, No. 5:08-cv-1 11, 2009 WL 10675150 (N.D.W.Va. January 23, 2009), upon

which Plaintiffs rely.

       Defendant contends that its objections are not just general objections but are specifically

tailored to the discovery request for which they are responsive. Finally, Defendant argues that

Plaintiffs’ argument regarding the Protective Order is inapposite because no Motion for a

Protective Order is pending and the parties had been working toward the entry of an agreed-upon

Protective Order.



                                          III.
                                    APPLICABLE LAW

       Plaintiffs seek an Order compelling additional and more specific answers to

interrogatories and requests for production of documents. As a result, the following rules are

implicated by Plaintiffs’ Motion:

       Fed. R. Civ. P. 26 provides in relevant part as follows: “[p]arties may obtain discovery

regarding any matter, not privileged, that is relevant to the claim or defense of any party,

including the existence, description, nature, custody, condition, and location of any books,

documents, or other tangible things and the identity and location of persons having knowledge of

any discoverable matter.” Importantly, “relevant information need not be admissible at the trial

if the discovery appears reasonably calculated to lead to the discovery of admissible evidence.”

       Fed. R. Civ. P. 33 governs interrogatories and provides in relevant part as follows:

“[e]ach interrogatory shall be answered separately and fully in writing under oath, unless it is

objected to, in which event the objecting party shall state the reasons for objection and shall
                                                4
answer to the extent the interrogatory is not objectionable.” Further, all objections “must be

stated with specificity.”    Objections such as ‘overly broad, burdensome, oppressive, and

irrelevant’ do not constitute specific objections within the meaning of the rule. Momah v. Albert

Einstein Medical Center, 164 F.R.D. 412, 417 (E.D. Pa. 1996) (quoting Josephs v. Harris Corp.,

677 F.2d 985, 992 (3d Cir. 1982)).

       Fed. R. Civ. P. 34 governs requests for production and responses thereto, and provides in

relevant part as follows: “[f]or each item or category, the response must either state that

inspection and related activities will be permitted as requested or state with specificity the

grounds for objecting to the request, including the reasons.” Further, “[a]n objection must state

whether any responsive materials are being withheld on the basis of that objection. An objection

to part of a request must specify the part and permit inspection of the rest.”

       Parties who have been served with interrogatories and/or requests for production of

documents have thirty (30) days from the date of service within which to respond. A shorter or

longer time may be stipulated to under the Rules or ordered by the Court. See Fed. R. Civ. P. 33

and 34. Interrogatories served upon a corporate party must be answered “by an officer or agent,

who must furnish the information available to the party. .the person who makes the answers
                                                             . .




must sign them.” Fed. R. Civ. P. 33(b).

       Motions to Compel responses to interrogatories and requests for production are governed

by Fed. R. Civ. P. 37(a)(2)(B), which provides in relevant part that, if a party declines to answer

an interrogatory or request for production, the serving party “may move for an order compelling

an answer, or a designation, or an order compelling inspection in accordance with the request.”

The party opposing the motion to compel bears the burden of proving why the motion should not

be granted.    Rogers v. Tn-State Materials Corp., 51 F.R.D. 234, 247 (N.D.W.Va. 1970).


                                                  5
Pursuant to LR Civ P 37.02(b) a motion to compel or other motion in aid of discovery is deemed

waived if it is not filed within thirty (30) days after the discovery response or disclosure

requirement sought was due.

          With these rules in mind, the Court will now consider each issue and item of discovery

raised by Plaintiffs’ Motion to Compel.



                                                  Iv.
                                           DISCUSSION

   A. Timeliness

          Plaintiffs’ Jnterrogatories were served on or about March 8, 2019. Pursuant to LR Civ P

37.02(b), any Motion to Compel therefore should have been filed on or about May 7, 2007. The

instant Motion to Compel was not filed until August 19, 2019. Clearly, pursuant to LR Civ P

37.02(b), this Motion is untimely. The Court must therefore consider whether Plaintiffs have

demonstrated “excusable neglect” or whether “some action of the non-moving party” caused the

failure to timely file the instant Motion. Id. In doing so, the Court has the discretion to weigh

the excuse offered by the party failing to timely file the motion in order to avoid strict

application of the Rule. Such discretion allows the Court to avoid overly technical applications

of the rule. Taggart v. Damon Motor Coach, 5:05-cv-191, 2006 WL 2473395, at *5 (N.D.W.Va.

Aug. 24, 2006) (citing Mordesovitch v. Westfield Ins. Co., 235 F.Supp.2d 512, 518 (S.D.W.Va.

2002)).

          During the hearing, Plaintiffs’ attorney advised the Court that, in and around the time this

Motion would have been due, he welcomed his third child to the family. Counsel has offered no

other reason for counsel’s failure to pursue a Motion to Compel earlier than two and one-half

months after the motion was due to be filed. Notwithstanding, the Court is cognizant of the
                                                   6
disruption that a newborn can cause to new and seasoned parents alike. The Court is further

cognizant that said disruption sometimes lasts for an extended period of time. The Court is

therefore satisfied that excusable neglect exists in this instance.

          In so finding, the Court notes Defendant’s citation to numerous cases which Defendant

contends demonstrate that “[c]ourts across the country routinely reject untimely discovery

motions.” ECF No. 53 at p. 4. The Court has thoroughly reviewed and considered each case

cited by Defendant in support of this argument. The Court, however, is not persuaded by this

argument because the cases cited by Defendant are factually and procedurally distinguishable

from the instant matter.

          In Martin v. District of Columbia, 78 F.Supp.3d 279, 291 (D.D.C. 2015), plaintiff filed a

motion to strike exhibits and to impose sanctions. That court declined because plaintiff waited

over two years to file the motion and discovery had already closed. Here, the timeline is much

shorter   —   approximately two and one-half months    —   and discovery has not yet closed.

          In Sonnino v. University of Kansas Hosp. Authority, et a!., 220 F.R.D. 633, 636-37

(D. Kan. 2004), plaintiff sought an order compelling defendants to produce documents. The

court declined because the motion was untimely and no good cause had been demonstrated for

the untimeliness. In analyzing the timeliness issue, the court noted the District of Kansas’s local

rule which provided that any motion to compel “ill be filed and served within 30 days of the

default (to answer discovery) or the service of the response, answer or objection which is the

subject of the motion, unless the time for filing is extended for good cause shown.        . . .   [ojtherwise

the objection[s].. .ll be waived.” (Emphasis added). The word “shall” is not included within

our local rule 3 7.02(b). Additionally, the Sonnino court’s analysis of whether good cause existed

differs from the factual scenario in the instant matter. In Sonnino, plaintiff’s counsel represented

                                                   7
to the court that defense counsel promised to provide amended or supplemental answers, but

never provided them. There was no evidence of this promise. This is contrasted with the facts of

the instant matter wherein Defendant’s verification was admittedly not provided until September

3, 2019, the day before the hearing, and where Defendant has not yet sought a Protective Prder to

withhold otherwise potentially discoverable documents.

        In Davidson v. Citizens Gas & Coke Utility, 238 F.R.D. 234, 234-3 5 (S.D. md. 2006), the

motion to compel was denied because it was filed fourteen months after the allegedly insufficient

discovery responses were provided and because the information sought was irrelevant to the

issue of class certification. The time period implicated in Davidson is much longer than the one

at issue presently (two and one-half months) and the information sought is arguably relevant to

the claims asserted in this case.
                            4

        In Jarvis v. Wal-Mart Stores, Inc., 161 F.R.D. 337, 338 (N.D.Miss. 1995), the court

applied a local rule of procedure for the Northern and Southern District Courts of Mississippi

which provided in relevant part that “[a]ll discovery motions must be filed so that they do not

affect the discovery deadline.” The motion to compel at issue in Jarvis was not filed until after

the expiration of discovery. Discovery has not yet ended in this case.

        In Dynamic Movers, Inc. v. Paul Arpin Van Lines, Inc., 956 F.Supp. 836, 839-40

(E.D.Wisc. 1997), the subject motion was filed four and one-half months after the discovery

response date. Further, the motion was filed three and one-half months after summary judgment

motions were filed, two weeks after discovery ended, and three weeks before trial. That is not

the case here.




 Relevance is not one of the central arguments for or against the issues raised within Plaintiffs’ Motion to Compel.
                                                          8
        In THEC International-Hamdard Cordova Group-Nazari Construction Company, LTD.

Joint Venture v. Cohen Mohr, LLP, et al., 301 F.Supp.3d 1, 11-12 (D.D.C. 2018), plaintiffs’

motion for sanctions was filed nearly two years after the allegedly offending conduct. Again,

such a long time period is not implicated in this case.

        In Suzion Wind Energy Corp. v. Shippers Stevedoring Co., 662 F.Supp. 2d 623, 661

(S.D.Tx. 2009), the motion to compel at issue was filed approximately two (2) weeks after the

discovery deadline, which had been previously extended once. That is not the case here.

        Finally, in Copantitla v. Fiskardo Estiatorio, Inc., 788 F.Supp.2d 253, 307 (S.D.N.Y.

2011), the motion for sanctions was “belatedly” filed, or filed after discovery had already

5 Again, discovery has not yet closed in the instant matter.
closed.

        Additionally, a cursory review of Defendant’s answers to Plaintiffs’ First Set of

Interrogatories reveals several things that the Court cannot ignore. First, the substantive portions

of Defendant’s Answers to Interrogatories and Request for Production of Documents (as opposed

to the attorney-drafted objections) were not verified until approximately September 3, 20196, and

therefore were not technically answered until that date. As the parties know, this Court has

previously ruled that failure to timely answer discovery results in the waiver of any and all

objections. See Tustin v. Motorists Mutual Insurance Company, No. 5:08-cv-1 11, 2009 WL

10675150, at *10 (N.D.W.Va.. January 23, 2009). Further, while there are indications that the

parties have been discussing and attempting to draft a mutually acceptable Protective Order for

certain documents to be produced by Defendant, one has not yet been entered. It would therefore

appear that Defendant is withholding what Defendant believes are otherwise discoverable


  A review of the case reveals that motions for summary judgment had already been filed and were being considered
by the court in this opinion.
  The verification is dated August 28, 2019. The letter forwarding the same to Plaintiffs’ counsel is dated September
3, 2019.
                                                         9
documents without any valid basis to do so and has been so withholding since Defendant initially

provided answers to the subject discovery in approximately April 2019. At this time, no Motion

for Protective Order has been filed.
                              7 Absent a validly executed Protective Order, and absent any

other valid objection, Defendant is obligated to produce the aforementioned documents. This

does not appear to have been done.

        Because both of the parties bear some responsibility for the current state of discovery and

because the issues raised within Plaintiffs’ Motion to Compel have the potential to adversely

impact both Plaintiffs and Defendant equally, the Court believes that it would be inequitable to

apply a strict adherence to the applicable discovery rule(s) with respect to the issues raised

therein. Accordingly, the Court will exercise its discretion and consider the merits and substance

of Plaintiffs’ Motion.

    B. Plaintiffs’ Motion to Compel

        1. Verification

        As set forth above, Plaintiffs argue that because Defendant did not timely provide

answers to Plaintiffs’ First Set of Interrogatories due to the lack of a signed verification page,

Defendant’s objections thereto are waived.            Plaintiffs rely upon Tustin v. Motorists Mutual

Insurance Company, 5:08-cv-1 11, 2009 WL 10675150 (N.D.W.Va. January 23, 2009) in support

of this argument (finding that “[b]ecause Defendant had not responded to the interrogatories in a

timely fashion, all objections [were] waived” pursuant to Fed. R. Civ. P. 33(b)(4)).

        Defendant contends that the Court should look at Ballard v. Union Carbide Corporation,

2:11-cv-366, 2012 WL 2089511 (S.D.W.Va. January 17, 2007) for guidance on this issue. The


  As will be explained herein, because there is no currently pending Motion for Protective Order which has been
referred to the undersigned, the issue of whether a Protective Order should be entered is not properly before the
Court. Accordingly, the Court declines to address any arguments relative to this issue.

                                                       10
Court in Ballard did not find objections waived as a result of a late verification. Rather, the

Court found that the objections were not waived because objections are asserted by attorneys and

because the signed objections had been timely provided. The remedy for a lack of verification,

the Court found, was a Motion to Compel and possible sanctions, not waiver of objections.

Ballard, 2012 WL 2089511, at           *   2.

         Inasmuch as Tustin is a Northern District case, this Court would find Tustin more

appropriately utilized in this instance than Ballard. Notwithstanding, the Court would further

find that the facts of this case are distinguishable from those set forth in Tustin in that, presently,

Defendant has provided the missing verification. In Tustin, while the specific facts are unclear

from the opinion upon which Plaintiffs rely, it appears that the defendant never provided verified

answers to discovery. Tustin, 2009 WL 10675150, at                   *   10 (“Defendant has failed to respond to

any of Plaintifrs interrogatories because it has not provided a verification of the responses”).

Because Defendant has provided the verification, Defendant has therefore answered the subject

discovery.     Given this and because discovery has not yet ended, the Court would find that

striking Defendant’s objections is not warranted in this instance. This is particularly so given the

level of cooperation demonstrated by the parties during the hearing on September 4, 2019.8

Accordingly, this portion of Plaintiffs’ Motion should be DENIED.

         2. Protective Order

         With respect to any Protective Order, Plaintiffs contend that Defendant has not met its

burden of proving that a Protective Order is necessary and/or appropriate with respect to the

documents Defendant seeks to protect. Defendant maintains that a Motion for Protective Order

is not currently pending, so these arguments are premature. Defendant also explains that a
8 Strilcing Defendant’s objections would likely thwart the parties’ efforts to fulfill their discovery obligations, rather
than serving a meaningful and necessary purpose. The Court believes this is true notwithstanding the impasse at
which the parties presently find themselves with respect to the discovery issues cited herein.
                                                           11
Motion has not been filed because Defendant was under the impression that the parties were

working toward the entry of an agreed-upon Protective Order.

        Inasmuch as there is no Motion for Protective Order pending, and inasmuch as no Motion

for Protective Order has been filed, the Court believes that Defendant has not fairly been given

an opportunity to carry its burden of showing that a Protective Order is necessary and/or

appropriate in this circumstance. As a result, the Court would find that any argument with

respect to the necessity or appropriateness of a Protective Order is premature. Notwithstanding,

the Court does note, as set forth above, that no Protective Order has been entered and no Motion

is currently pending. As such, any documents which Defendant is withholding solely pursuant to

or solely in anticipation of entry of a Protective Order are not properly withheld at this time.

Absent entry of a Protective Order or the filing of a Motion for a Protective Order, the Court

would find that the documents being withheld in this manner should be produced to Plaintiffs.
                                                                                  9

        3. Boilerplate Objections

        While this issue has not been raised specifically by Plaintiffs, after thoroughly examining

Defendant’s Answers to Plaintiffs’ First Set of Interrogatories and Request for Production,

Defendant has asserted what appear to be boilerplate objections to many of the discovery

requests.    As the parties are aware, “boilerplate objections to discovery requests are highly

disfavored in the Fourth Circuit.” Patrick v. Teays Valley Trustees, LLC, 297 F.R.D. 248, 256

(N.D. W.Va. 2013). “[Wjhile it is not per se unreasonable for a party to object on the basis that

a request is overly broad, burdensome, or seeks irrelevant information, the objecting party has an

obligation to show specifically why responding to the request would create a burden or how the

request is overly broad in relation to the claims and defenses presented in the litigation.” Id. In

 This fmding is not meant to be and should not be interpreted as a fmding that the documents being withheld are all
discoverable. Indeed, there may be independent bases upon which to object to the production of certain documents.
Any of those bases, to the extent they may be appropriately raised under the rules, are preserved.
                                                        12
many instances here, Defendant merely recites these boilerplate objections without stating or

showing specifically how they apply to the individual interrogatory or request for production

against which it was asserted. To the extent that Defendant has asserted boilerplate objections

without showing specifically why those objections apply to the particular Interrogatory or

Request for Production against which they were asserted, those objections should be disregarded,

and full and complete answers provided.

        Having dispensed with the general arguments raised by the parties, the Court will now

turn to the specific arguments raised with respect to each discovery request.

        4. Defendant’s Objections to Plaintiff’s First Set of Discovery

        The Court would note that it has addressed each interrogatory and RPD only insofar as

Plaintiffs’ exception.     The Court has not addressed each and every objection asserted by

Defendant, nor has it addressed any time and scope limitations because those have not been

excepted by Plaintiffs.

            a. Interrogatories

        With     respect    to     Interrogatory   #1,   Defendant’s    answer   is   inadequate.

See Fed. R. Civ. P. 33.          Absent a valid objection, Defendant is obligated to provide the

information requested concerning the person answering the discovery. No such objection was

made but no information was provided other than a statement to the effect of ‘see the attached

verification.’   Defendant must provide a more complete answer to this interrogatory if not

already provided.

        With     respect    to     Interrogatory   #2,   Defendant’s    answer   is   inadequate.

See Fed. R. Civ. P. 33.       Regarding the persons identified, Defendant failed to provide the

business and residential address (no objection to this request was made), the business and

                                                   13
residential telephone numbers, the position with Nationwide and/or third party businesses, the

work, role and/or function of those persons identified, the dates of their involvement. Defendant

further failed to identify the documents created or possessed that illustrate the fact that services

were performed, and Defendant did not provide a brief description of the documents.                              No

specific objection was asserted to these individual requests. At the very least, Defendant is

obligated to specify the records that should be reviewed. See Fed. R. Civ. P. 33(d). Defendant

did not do that here. Instead, Defendant referred Plaintiffs to approximately 2700 documents

contained within the claim file and the accompanying privilege log. Defendant must supplement

this answer in accordance with the Rules of Civil Procedure.

         With respect to Interrogatories #4, 5, 6, 7, 8, and 9, Defendant failed to provide specific

answers to the specific questions asserted and did not assert an objection to providing specific

10
answers.       Defendant does not object to providing an answer.                    Rather, Defendant simply

referred Plaintiffs to the over 2700 documents contained within the claim file and the

accompanying Privilege Log. Such an answer is inadequate under the rules. See Fed. R. Civ. P.

33(d). Therefore, Defendant must supplement this answer in accordance with the Rules of Civil

Procedure.

        With respect to Interrogatory #10, Plaintiffs argue that Defendant has failed to provide

the information as it agreed to do within its Answers to Interrogatories. To the extent Defendant

has failed to provide this information as previously agreed, Defendant must do so.

        With respect to Interrogatory #11, Plaintiffs argue that the information and/or documents

requested are not confidential and/or privileged. Defendant maintains that it will produce them

upon entry of a Protective Order. A Protective Order has not been entered and a Motion for

10
  Defendant objects to use of the word “reserve” in Interrogatories 8 and 9 because it is not defmed, but this
objection does not impact the ultimate answer Defendant provided, nor does it impact the basis of the Court’s ruling.
                                                         14
Protective Order is not currently pending. Absent entry of a validly executed Protective Order,

and absent any other valid objection to producing these documents, Defendant must provide the

requested discovery to Plaintiffs.

        With respect to Interrogatory #12, Plaintiffs take exception to Defendant’s assertion of

confidentiality and/or privilege, and the need for a Protective Order before certain documents

will be provided.    To the extent Defendant objects to providing this information absent a

Protective Order, the Court again notes that no Protective Order is currently filed, and no Motion

for Protective Order is pending. Absent entry of a validly executed Protective Order, and absent

any other valid objection to producing this information, Defendant must provide this information

to Plaintiffs.

        With respect to Interrogatory #14, to the extent Defendant objects to providing

information absent a Protective Order, the Court again notes that no Protective Order is currently

filed, and no Motion for Protective Order is pending.       Absent entry of a validly executed

Protective Order, and absent any other valid objection to producing this information, Defendant

must provide this information to Plaintiffs. Additionally, absent a valid objection to providing

specific information, Defendant’s general referral to the Best Practices documentation is

improper. See Fed. R. Civ. P. 33(d).      Defendant must therefore supplement this answer in

accordance with the Rules of Civil Procedure.

        With respect to Interrogatory #15, the Court notes that no Protective Order has been

executed and entered, nor is there a Motion for Protective Order currently pending. Absent a

valid Protective Order and absent another valid objection to providing this information,

Nationwide must provide the information sought. Additionally, Nationwide has failed to provide

the specific items of information requested for Scarlett Tarley and/or Gabriella Martin, including

                                                15
but not limited to their qualifications, their education, their on-the-job training and/or any

specialized courses or classes.   Defendant does not appear to have objected specifically to

providing this information. Absent a valid objection, Defendant must provide this information to

Plaintiffs. Defendant must therefore supplement this discovery response as set forth more fully

above and in accordance with the Rules of Civil Procedure.

       With respect to Interrogatory #22, the Court is satisfied that Defendant’s answer is

adequate. Defendant states that it has no responsive information to this request for the previous

five (5) years. Although the question is not limited in this manner, Plaintiffs do not take issue

with the time limitation. Further, although Plaintiffs “maintain” that Defendant utilized and

adopted recommendations of the types of outfits described more fully in the interrogatory,

Plaintiffs provide no basis for this belief. There is no citation to documentary evidence or other

evidence contained within the record.    Absent this evidence, the Court has no basis to find

Defendant’s answer inadequate.

       With respect to Interrogatory #23, Defendant’s answer is inadequate as it refers to

information withheld pending entry of a Protective Order. As has been previously stated, no

Protective Order has been entered and there is no Motion for Protective Order currently pending.

Absent such a Protective Order, and absent any other valid objection to producing this

information, Defendant must provide it. Additionally, as part of its answer, Defendant refers

Plaintiffs to the claim file, which contains over 2700 documents, without specifying the

documents to which Defendant refers. This is an inadequate answer pursuant to Rule 33 of the

Fed. R. Civ. P. Defendant must therefore supplement its answer to this Interrogatory as set forth

more fully above.




                                               16
        With respect to Interrogatory #24 and 25, the Court is satisfied that Defendant’s answer is

adequate.     Defendant states that it has no responsive information to this request.        Further,

although Plaintiffs “maintain” that Defendant utilized and adopted recommendations of the types

of outfits described more fully in Plaintiffs’ exception, Plaintiffs provide no basis for this belief.

There is no citation to documentary evidence or other evidence contained within the record.

Absent such evidence, the Court has no basis to find Defendant’s answer inadequate.

        With respect to Interrogatory #26, Defendant’s answer is inadequate. Defendant must

provide a more specific answer than “updated from time to time for various reasons.”                In

particular, Defendant must specify the dates on which the materials discussed have been updated,

if it knows, and why, if it knows. See Fed. R. Civ. P. 33(b)(3). Additionally, absent entry of a

validly executed Protective Order, and absent any other valid objection to providing the

requested information, Defendant must provide the information it is withholding pursuant to the

non-existent Protective Order.

        With respect to Interrogatory #27, 28, and 32, the Court again notes that no validly

executed Protective Order has been entered. There is also no Motion for a Protective Order

pending.      Absent the entry of a Protective Order, and absent any other valid objection to

providing the requested information, Defendant must provide the requested information to

Plaintiffs.

              b. Requests for Production of Documents

        With respect to RPD #1, Plaintiffs argue that Defendant’s answer is not responsive. The

Court agrees and would find Defendant’s answer is inadequate. See Fed. R. Civ. P. 34(b)(2). It

is entirely possible that Defendant relied upon documents to provide answers to certain

interrogatories that were not referenced in the answer or otherwise requested. That seems to be


                                                  17
the purpose for this discovery request. As Defendant did not object to this request, Defendant

must supplement this response.

       With respect to RPD #2, 3, 4, 6 to the extent documents have been withheld but not

identified within the subject Privilege Log, and absent any other valid objection, those

documents must be produced. See Fed. R. Civ. P. 26.

       With respect to RPD #7, to the extent documents have been withheld but not identified

within the subject Privilege Log, and absent any other valid objection, those documents must be

produced. See Fed R. Civ. P. 26. Additionally, to the extent Defendant has withheld documents

pending entry of a Protective Order, the Court would again note that no validly executed

Protective Order has been entered. Further, no Motion for Protective Order is currently pending.

Accordingly, and absent any other validly asserted objection, Defendant must provide the

requested documents to Plaintiffs. See Fed. R. Civ. P. 26.

       With respect to Plaintiffs’ RPD # 8, Plaintiffs have taken exception to Defendant’s

contention that responsive documents are withheld subject to entry of a valid Protective Order.

The Court would agree.     As previously noted, there is no Protective Order in place and no

Motion currently pending.        Accordingly, Defendant must produce those documents it is

withholding pursuant to the non-existent Protective Order or so move the Court. See Fed. R.

Civ. P. 26.

       With respect to Plaintiffs’ RPD #13, Plaintiffs take issue with the completeness of

Defendant’s answer.     In other words, Plaintiffs intimate that Defendants are withholding

information, which is responsive to this request, but Plaintiffs have not specifically identified

such information or the basis on which Plaintiffs form this belief. To the extent Plaintiffs take

issue with Defendant’s assertion of privilege over any documents which might be responsive to


                                                18
this request, the Court cannot meaningfully evaluate such an argument because it has not been

fully and specifically made. Plaintiffs’ exception to Defendant’s answer is therefore overruled.

       With respect to Plaintiffs’ RPD # 24 and 25, Plaintiffs take exception to Defendant’s

answers insofar as Defendant’s assertion vis-à-vis a Protective Order. The Court again notes that

no Protective Order has been entered and there is no Motion for Protective Order currently

pending. Absent entry of a Protective Order, and absent any other valid objection to withholding

this information, Defendant must provide the documents which are responsive to this request.

       With respect to Plaintiffs’ RPD #26, Plaintiffs’ take exception to Defendant’s answer by

arguing that courts have ordered the production of personnel files. However, personnel files are

not what has been requested in Plaintiffs’ RPD #26. Rather, Plaintiffs request what sound as

though are company-wide documents relating to bonuses, incentives, compensation, promotions,

job performance as those policies relate to claims handling. Because Plaintiffs’ arguments do

not relate to the actual documents requested, the Court is unable to meaningfully evaluate

Plaintiffs’ exception. Accordingly, Plaintiffs’ exception to Defendant’s answer is overruled.

       With respect to Plaintiffs’ RPD # 27, 28, 29, 30, 32, Plaintiffs take exception insofar as

documents and information relating to the “ACE project” are concerned.          However, such a

project is not referenced within the actual Request for Production. As a result, the Court cannot

meaningfully evaluate Plaintiffs’ exceptions to Defendant’s objections. Accordingly, Plaintiffs’

exceptions are overruled.

       With respect to Plaintiffs’ RPD #34, Plaintiffs take exception to Defendant’s assertion of

the need for entry of a Protective Order before it will produce certain documents. The Court

again notes that no Protective Order has been entered and no Motion for Protective Order is

currently pending. Absent entry of a valid Protective Order, and absent any other valid objection


                                                19
which would enable Defendant to withhold the requested information, Defendant must provide

the information sought.

        With respect to Plaintiffs’ RPD #35, Plaintiffs’ take exception with Defendant’s assertion

that there are no documents responsive to this request. Plaintiffs’ exception appears to be based

upon the simple fact that Plaintiffs just do not believe Defendant’s answer. While the Court

would agree with Plaintiffs that this request seeks relevant evidence that is proportional to the

needs of the case, the Court has no basis on which to question the veracity of Defendant’s answer

because Plaintiffs have not provided any evidence to this effect. The Court cannot compel

Defendant to provide that which Defendant does not have. The Court would therefore overrule

Plaintiffs’ exception.

        With respect to Plaintiffs’ RPD #37, Plaintiffs take exception to Defendant’s assertion of

the need for entry of a Protective Order before it will produce certain documents. The Court

again notes that no Protective Order has been entered and no Motion for Protective Order is

currently pending. Absent entry of a valid Protective Order, and absent any other valid objection

which would enable Defendant to withhold the requested information, Defendant must provide

the information sought.

       With respect to Plaintiffs’ RPD # 41, Plaintiffs’ exception to Defendant’s asserted

objections is unclear. As a result, the Court cannot meaningfully evaluate the same. Therefore,

Plaintiffs’ exception is overruled.

       With respect to Plaintiffs’ RPD # 43, to the extent Plaintiffs take exception to

Defendant’s answer insofar as it relates to entry of a Protective Order, the Court again notes that

no validly executed Protective Order has been entered. There is also no Motion for a Protective

Order pending. Absent the entry of a Protective Order, and absent any other valid objection to


                                                20
providing the requested information, Defendant must provide the requested information to

Plaintiffs.

        With respect to Plaintiffs’ RPD #44, Plaintiffs’ take exception with Defendant’s assertion

that there are no documents responsive to this request. Plaintiffs’ exception appears to be based

upon the simple fact that Plaintiffs just do not believe Defendant’s answer. While the Court

would agree with Plaintiffs that this request seeks relevant evidence that is proportional to the

needs of the case, the Court has no basis on which to question the veracity of Defendant’s answer

because Plaintiffs have not provided any evidence to this effect.     The Court cannot compel

Defendant to provide that which Defendant does not have. The Court would therefore overrule

Plaintiffs’ exception.

                                            V.
                                        CONCLUSION

        Accordingly, and for all of the foregoing reasons, Plaintiffs’ Motion to Compel

[ECF No. 40] and Plaintiffs’ Supplemental Motion to Compel [ECF No. 54] are GRANTED IN

PART AND DENIED IN PART, as set forth more fully above. Defendant is DIRECTED to

supplement its Answers to Plaintiffs’ First Set of Interrogatories and Request for Production of

Documents as set forth herein, within five (5) days.



        It isso ORDERED.



        Any party may, within FOURTEEN DAYS of this Order, file with the Clerk of the

Court written objections identifying the portions of the Order to which objection is made, and the

basis for such objection. A copy of such objections should also be submitted to the District



                                                21
Court Judge of Record. Failure to timely file objections to the Order set forth above will result

in a waiver of the right to appeal from a judgment of this Court based upon such an Order.



       The Court DIRECTS the Clerk of the Court to mail a copy of this Order to any pro se

party by certified mail, return receipt requested, and to counsel of record herein.



       Dated: 9/16/19

                                                         STATES MAGISTRATE JUDGE




                                                 22
